Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 1, 2015

                                            No. 04-15-00512-CV

                              IN RE LOWE'S HOME CENTERS, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        Relator filed this petition for writ of mandamus on August 18, 2015. On August 28, 2015,
relator advised that the issues raised by the mandamus petition have become moot, and requested
that the proceeding be dismissed.

       Relator’s motion to dismiss as moot is GRANTED. The temporary abatement previously
ordered by this court is LIFTED. This original mandamus proceeding and relator’s expedited
motion for stay of trial are DISMISSED AS MOOT. The court’s opinion will issue at a later
date.

           It is so ORDERED on September 1, 2015.



                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause Nos. 2014-CI-09253, styled John Salas v. Lowe's Home Centers, LLC; Lowe's
Companies, Inc.; and Alfonso Lopez, and 2015-CI-12273, styled Leonardo Mercado v. Lowe's Home Centers, LLC;
Lowe's Companies, Inc.; and Alfonso Lopez, pending in the 407th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.